DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1 and 2 are objected to because of the following informalities:  
Page 2 of the claim 1, line 6:  “meal” should be “metal”
Claim 2, line 4 recites “the center portion recessed” and should instead recite “the recessed center portion” to be grammatically correct.
Appropriate correction is required.

Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1:
	“an insulating member” 
	“a plurality of metal members” 
	“a surface of the insulating member” 
	“a first metal member of the plurality of metal members”
	“a second metal member of the plurality of metal members”
	“the/ [a] first conductive member” 
	“the insulating board”
Claim 2:
	“the insulating plate”
	“a top portion of the case body”

MPEP § 608.01(o): 
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. 
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
Accordingly, either the claims or the specification need to be amended to be consistent with one another such that the meaning of the new terminology within the claims is identified in the descriptive portion of the specification including reference to the drawing(s).  A confusing variety of terms for the same thing will not be permitted; thus, Applicant should select a single term to utilize for a given entity as appropriately supported throughout each of the specification and the claims.  If Applicant departs from the original nomenclature of the specification for a given entity, an appropriate explanation of how the new term is fully supported is required such that the new term does not create a scope of enablement issue by introducing a term that is broader than originally envisioned/supported.  It is highly recommended that Applicant amends the claims to match the specification.
	Appropriate correction is required. 

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 1 & 2 must be shown or the feature(s) canceled from the claim(s).  Specifically, the claim terminology should have a matching portion in each of the descriptive portion of the disclosure as well as the drawings (i.e., a corresponding reference numeral):  “in mechanical cases, [every term used in any of claims] should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies” (MPEP § 608.01(o)).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 1, and thus dependent claim 2, and claim 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1 and 2 each uses a large number of terms that have no antecedent basis within the descriptive portion or drawings (see sections 3 & 4 above), wherein it is not clear without further explanation that the features as claimed are supported by the instant disclosure.  The rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).  Given the claims do not conform to the specification and the terms and phases used in the claims have no antecedent basis in the description, the meaning of the terms is not ascertainable by reference to the description such that it is unclear whether the new terms in the construct presented is an embodiment that is supported.       
	Claim 2 recites in part that each of the plurality of first current collector members connects to the center portion recessed [assuming this is meant to be recessed center portion].  It is not clear that the disclosure supports such a construct.  It is further not clear that a top portion of the case body is nearer to the insulating plate than the top surface of the sealing body.
	Appropriate correction and/or explanation is required.
 
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 1, and thus dependent claim 2, and claim 2, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 first defines that there are a plurality of cylindrical batteries each having a sealing body, and then at line 11 recites “an insulating member provided to a side of the sealing body so as to cover the plurality of cylindrical batteries…”  The claim fails to utilize proper antecedent basis given there are a plurality of sealing bodies as defined in the first five lines of claim and referenced at lines 14-15.  The issue compounds at claim 2 with reference to “the sealing body” and then reference to “the case body” (which is also present in plural).
	Claim 1 recites the limitation of, “the first conductive member” in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1, lines 22-23 recites “a first metal member of the plurality of metal members facing to a surface of the insulating member” which is not grammatically correct or clear in its meaning.  The issue occurs again at lines 27-29 in which a second metal member of the plurality of metal members is required to be “facing to the surface of the insulating member” which is not grammatically correct or clear in its meaning.  
	Claim 1 recites the limitation of, “the insulating board” in the final line.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 recites the limitation of, “the insulating plate” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 1 and 2 are indefinite given each uses a large number of terms that have zero antecedent basis within the descriptive portion or drawings (see section 3 above).  The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).  Given the claims do not conform to the specification and the terms and phases used in the claims have no antecedent basis in the description, the meaning of the terms is not ascertainable by reference to the description such that the claim scope is not clear or definitive.
	Claim 2 recites in part that each of the plurality of first current collector members connects to the center portion recessed [assuming this is meant to be recessed center portion].  It is not clear if this is a physical connection, electrical connection, and/or both.  
	Appropriate correction is required. For compact prosecution purposes, the claims will be examined as best as possible in terms of prior art application.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 205921026 (Applicant- Shenzhen Optimum Battery Co; hereinafter “CN '026”; machine translation provided; also cited by Applicant in the IDS filed 1/25/2022).
	Regarding claim 1, CN '026 teaches a battery module 100 (Figs. 1-4; entire disclosure relied upon) having a plurality of cylindrical batteries 10, each of the plurality of cylindrical batteries 10 having a battery case including a housing 102/103 (“case 5body” – 102/103 taught as being an integrated structure functioning as negative terminal) and a sealing body 101, the case body 102/103 having a bottomed cylindrical shape (Figs. 1-4) and containing a power generation element, the sealing body 101 sealing an opening of the case body 102/103, 
the plurality of cylindrical batteries 10 being disposed in a state where a plurality of the sealing bodies 101 face in a same direction (Fig. 1), 
10the battery module 100 comprising: 
an insulating member 30/33 provided to a side of the sealing body so as to cover the plurality of cylindrical batteries 10, the insulating member 30/33 having a plurality of metal members (31, 32); 
a plurality of first current collector members 311 electrically connected to 15the plurality of the sealing bodies 101, respectively, the plurality of the sealing bodies 101 functioning as first external terminals of the plurality of cylindrical batteries; 
a plurality of second current collector members 40 electrically connected to a plurality of the case bodies (102/103), respectively, the plurality of the case bodies (102/103) 20functioning as second external terminals of the plurality of cylindrical batteries; 
a first metal member 31 of the plurality of metal members (31, 32) facing to a surface of the insulating member 33 opposite to a surface of the insulating member 33 facing the plurality of cylindrical batteries, the first [metal?] 25member 31 electrically connecting the plurality of first current collector members 311 to each other; and 
a second metal member 32 of the plurality of metal members (31, 32) facing to the 29surface of the insulating member 33 opposite to the surface of the insulating member facing the plurality of cylindrical batteries, the second metal member 32 electrically connecting the plurality of second current collector members 40 to each other, 
5wherein the first me[t]al member 31 is separated from the second metal member 32 in a direction D2 perpendicular to a direction D1 where the plurality of cylindrical batteries 10 and the insulating [member?] 33 are aligned (annotated below):

    PNG
    media_image1.png
    408
    632
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    684
    519
    media_image2.png
    Greyscale

  
Regarding claim 2, CN '026 teaches 10wherein the sealing body 100 has a top surface whose center portion is recessed (illustrated in Fig. 3), 
and wherein each of the plurality of first current collector members 311 [respectively?] connects to [a respective] [recessed] center portion (Fig. 4)
and wherein a top portion of the case body (102/103) is nearer to the insulating [member?] 3315[memb than the top surface of the sealing body 101 (Figs. 3-4).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729